COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Rich Robins v. Austen Perry Clinkenbeard and Jonathon G.
                            Clinkenbeard aka Jon Clinkenbeard

Appellate case number:      01-19-00059-CV

Trial court case number:    1107951

Trial court:                County Civil Court at Law No. 3 of Harris County

       Appellant, Rich Robins, has filed a motion to extend time to file a motion for
rehearing and en banc reconsideration. Appellant’s motion is timely and complies with
Rule 10.5(b). TEX. R. APP. P. 10.5(b), 49.1, 49.7, 49.8. Accordingly, we grant appellant’s
motion. Appellant’s motion for rehearing, if any, is due no later than March 3, 2020.

        Appellant has also filed a motion to have the timely e-filing date honored regarding
his pending motion to extend time to file a motion for rehearing and for en banc
reconsideration. Appellant’s motion states that he filed his motion to extend time on
January 31, 2020, but it was file-stamped by the Clerk of this Court on February 3, 2020,
due to an unknown filing error. “A motion for rehearing may be filed within 15 days after
the court of appeals’ judgment or order is rendered.” TEX. R. APP. P. 49.1. “A court of
appeals may extend the time for filing a motion for rehearing or en banc reconsideration if
a party files a motion complying with Rule 10.5(b) no later than 15 days after the last date
for filing the motion.” TEX. R. APP. P. 49.8.

        This Court issued its opinion and judgment on January 16, 2020. Appellant’s motion
for reconsideration was due by January 31, 2020. However, a motion to extend time to file
a motion for reconsideration is not due until February 17, 2020. See TEX. R. APP. P. 4.1(a)
(extending Saturday deadline to following Monday). Appellant’s motion for en banc
reconsideration is not due until 15 days after the court of appeals denies appellant’s last
timely filed motion for rehearing or en banc reconsideration, and a motion to extend time
to file appellant’s motion for en banc reconsideration is not due until 15 days later. TEX. R.
APP. P. 49.7, 49.8. Thus, appellant’s motion to extend time was timely, even if it was file-
stamped on February 3, 2020. Accordingly, we deny as moot appellant’s motion to honor
the timely e-filing date.

      It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually       Acting for the Court


Date: __February 6, 2020__




                                             2